 1 FREAR STEPHEN SCHMID (CSB 96089)
   Attorney at Law
 2 177 Post Street, Suite 550
   San Francisco, CA 94108
 3 Telephone: (415) 788-5957
   Facsimile: (415) 788-5958
 4 Email: frearschmid@aol.com

 5 Attorney for Plaintiff

 6 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 7 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 8 NEILL T. TSENG (CABN 220348)
   Assistant United States Attorney
 9        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
10        Telephone: (415) 436-7155
          Facsimile: (415) 436-6748
11        Email: neill.tseng@usdoj.gov

12 Attorneys for Defendants
   ANDREI IANCU and UNITED STATES PATENT AND TRADEMARK OFFICE
13

14                                UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16                                        OAKLAND DIVISION

17   SECURITY PEOPLE, INC.,                         ) No. 18-cv-06180-HSG
                                                    )
18                         Plaintiff,               )
                                                    ) STIPULATION TO CONTINUE INITIAL CASE
19       v.                                         ) MANAGEMENT CONFERENCE; ORDER
                                                    )
20   ANDREI IANCU, in his capacity as Director of )
     the United States Patent and Trademark Office, )
21   and the UNITED STATES PATENT AND               )
     TRADEMARK OFFICE,                              )
22                                                  )
                            Defendants.             )
23                                                  )

24         WHEREAS, on December 17, 2018, Defendants filed a motion to dismiss (ECF No. 7);
25         WHEREAS, on February 19, 2019, this case was related to Case No. 15-cv-3172-HSG and
26 reassigned to Judge Gilliam (ECF No. 20);

27         WHEREAS, on February 19, 2019, the Court reset the initial case management conference
28 (“CMC”) for April 23, 2019, with the case management statement due by April 16, 2019 (ECF No. 21);

     STIP. TO CONTINUE INITIAL CMC; ORDER
     NO. 18-CV-06180-HSG                         1
 1          WHEREAS, on February 22, 2019, the hearing on Defendants’ motion to dismiss was reset for

 2 June 6, 2019 (ECF No. 22);

 3          THEREFORE, subject to the approval of the Court, and pursuant to Civil L.R. 6-2 and 7-12,

 4 Plaintiff, Security People, Inc., and Defendants, Andrei Iancu, in his capacity as Director of the United

 5 States Patent and Trademark Office, and the United States Patent and Trademark Office, hereby

 6 stipulate and respectfully request that the initial CMC be continued from April 23, 2019, to July 16,

 7 2019, with the joint case management statement due by July 9, 2019. The parties believe it would best

 8 conserve the parties’ and the Court’s resources to continue the initial CMC to a date after the Court has

 9 ruled on Defendants’ motion to dismiss, at which time the Court will be better positioned to determine

10 the effect on the CMC. The requested continuance will not alter the date of any event or deadline

11 already fixed by Court order, other than the date of the initial CMC and the deadline for the case

12 management statement.

13 Dated: March 28, 2019                                  Respectfully submitted,

14                                                        DAVID L. ANDERSON
                                                          United States Attorney
15
                                                                 /s/
16                                                        NEILL T. TSENG
                                                          Assistant United States Attorney
17                                                        Attorneys for Defendants
18
     Dated: March 28, 2019                                       /s/
19                                                        FREAR STEPHEN SCHMID
                                                          177 Post Street, Suite 550
20                                                        San Francisco, CA 94108
                                                          Attorney for Plaintiff
21

22

23                                            ECF ATTESTATION
24          In accordance with Civil Local Rule 5(i)(3), I, Neill T. Tseng, attest that I have obtained
25 concurrence in the filing of this document from the other signatories listed here.

26

27                                                   ORDER
28          PURSUANT TO STIPULATION, IT IS SO ORDERED except the initial case management
     STIP. TO CONTINUE INITIAL CMC; ORDER
     NO. 18-CV-06180-HSG                              2
 1 conference is continued to June 6, 2019 at 2:00 p.m. to be held with the motion to dismiss. The joint

 2 case management conference is due May 30, 2019.

 3
     Dated: April 1, 2019
 4                                                      HONORABLE HAYWOOD S. GILLIAM, JR.
                                                        United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. TO CONTINUE INITIAL CMC; ORDER
     NO. 18-CV-06180-HSG                            3
